Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/22 has been entered.
NON-FINAL ACTION

Amendment Entry
2.	Applicant’s response to the Final Office Action mailed 4/14/22 is acknowledged (paper filed 7/11/22). In the amendment filed therein claims 10 and 21 were modified. Claims 12-13 and 15 are canceled without prejudice or disclaimer. 
3.	Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/20. Currently claims 10, 11, 14, and 16-21 are under consideration.
4.	Rejections and/or objections of record not reiterated herein have been withdrawn.
NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Claim Rejections - 35 USC § 112
5.	Claims 10, 11, 14, and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. Claims 10 and 21 currently recite “wherein said monoclonal progastrin-binding antibody or an antigen-binding fragment thereof binds progastrin, but does not bind gastrin-17 (G17), gastrin-34 (G34), glycine-extended gastrin-17 (G17-Gly), or glycine-extended gastrin-34 (G34-Gly),”. However, support for the monoclonal progastrin binding antibody or fragment thereof is not found. Applicant is invited to show support for the claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
I.	Claims 10, 11, 14, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (Pathology Oncology Research, vol. 14, no. 4, 26 December 2008 (2008-12-26), pages 449-455, XP055291966, IDS 12/21/18, page 2) and Gevas et al. (WO 03/005955 A2) in view of Singh et al. (WO 2008/076454) and further in view of Houhou et al. (U.S. Patent No.10,370,444 B2). 
Yuan et al. teach a method for the in vitro diagnosis of esophageal cancer in a human, comprising the steps of: contacting a human tissue sample with a progastrin binding antibody, and detecting the binding of said progastrin-binding antibody to progastrin in said tissue sample, wherein said binding indicates the presence of esophageal cancer in the patient (see abstract, Figure 1 (c), Figure 2, Table 2 and pages 450 to 452). 
Gevas et al. disclose methods for treating and preventing cancers involving liver, lung, and esophagus. See abstract. The invention is directed to the treatment of esophageal cancer, either originating within the esophagus itself, or having metastasized to the esophagus from another site within the body. In a related embodiment, lung cancer is treated by combined (concomitant or sequential) therapy comprising a taxane, such as docetaxel (Taxotere) or paclitaxel (Taxol), in combination with active and/or passive immunization against G17 gastrin and/or the CCK- B/gastrin receptor. The methods comprise the active or passive immunization of a patient with anti- G17 immunogen or antibodies against gastrin 17 hormone in order to control the patient's gastrin 17 levels in order to treat or prevent the progression of cancerous and/or pre-cancerous conditions of the lung, liver or esophagus. 
The invention also relates to preventing the successful metastasis of gastrin-dependent tumor cells to liver, lung and esophagus. Page 5.
The references to Yuan et al. and Gevas et al. provide a nexus between a progastrin-binding molecule or antibody and the measurement/treatment of esophageal cancer.
Yuan et al. and Gevas et al. do not specifically teach a pharmaceutical progastrin binding antibody composition that is administered in vivo. 
However, Singh et al. disclose compositions comprising an agent targeting progastrin or an agent targeting annexin II or both. The agent can comprise progastrin, a fragment thereof, an antibody directed against the progastrin or the fragment thereof, or the progastrin or specific siRNA targeting gastrin gene. See page 3 lines 14-16.  
	 The reference additionally provide for methods of inhibiting proliferation of a neoplastic cell. Wherein neoplastic cell are contacted with the progastrin compositions to inhibit the growth-inducing activity of progastrin in the cell, thereby inhibiting the proliferation of the neoplastic cell. 
The progastrin compositions may be administer to a subject to inhibit gastrin-induced proliferation of cancer cells and treat cancer in an individual. See page 4 lines 1-2.  Singh et al. additional disclose that the gastrin gene and progastrin peptides are expressed in cancers such as lung, breast, ovarian, pancreatic, and colorectal cancers. 
And the immunogenic compositions comprising [prograstrin] may be used in treating cancers that express the gastrin gene and disease cells that are dependent on the gastrin gene products (mainly progastrin) for their continued growth. 
The cancers that can be treated using the immunogenic compositions include but are not limited to colon cancer, pancreatic cancer, lung cancer, ovarian cancer and breast cancer. 


Furthermore, the immunogenic compositions may be used in combination with Annexin II antibodies/siRNA and/or chemotherapy or in patients who have been previously treated with chemotherapy or radiation therapy. See page 14 lines 23-26 and page 15 lines 13-17. 
Yuan et al. and Gevas et al. in view of Singh et al. differ from the instant invention in not teaching the specific CDR compositions or sequence identification numbers recited in the claims.  
However, the sequences are taught by the prior art. Houhou et al. (U.S. Patent No. 10,370,444) discloses CDRs having utility in cancer treatment. See abstract, figures, tables, and sequence identification numbers.
Houhou et al. disclose antibodies having sequences 28, 29, and 30; see the search alignment below:
RESULT 1
US-15-278-246-59
; Sequence 59, Application US/15278246
; Patent No. 10370444
; GENERAL INFORMATION
;  APPLICANT: HOUHOU, LEILA
;  APPLICANT:PETREMANN, MATHIEU
;  APPLICANT:HOLLANDE, FREDERIC
;  APPLICANT:JOUBERT, DOMINIQUE
;  TITLE OF INVENTION: PROPHYLAXIS OF COLORECTAL AND
;  TITLE OF INVENTION:GASTROINTESTINAL CANCER
;  FILE REFERENCE: 382657-004WO
;  CURRENT APPLICATION NUMBER: US/15/278,246
;  CURRENT FILING DATE: 2016-09-28
;  PRIOR APPLICATION NUMBER: US 14/233,593
;  PRIOR FILING DATE: 2014-01-17
;  PRIOR APPLICATION NUMBER: 61/317,245
;  PRIOR FILING DATE: 2010-04-24
;  NUMBER OF SEQ ID NOS: 106
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 59
;  LENGTH: 117
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-15-278-246-59

  Query Match             81.5%;  Score 112.5;  DB 1;  Length 117;
  Best Local Similarity   32.1%;  
  Matches   26;  Conservative    0;  Mismatches    0;  Indels   55;  Gaps    2;

Qy          1 GFTFTTYA-----------------ISSGGTYT--------------------------- 16
              ||||||||                 ||||||||                           
Db         26 GFTFTTYAMSWVRQTPEKRLEWVATISSGGTYTYYPDSVKGRFTISRDNAKNALYLQMSS 85

Qy         17 -----------ATQGNYSLDF 26
                         ||||||||||
Db         86 LRSEDTAMYYCATQGNYSLDF 106
Houhou et al. disclose antibodies having sequences 31, 32, and 33; see the search alignment below:
RESULT 2
US-15-278-246-76
; Sequence 76, Application US/15278246
; Patent No. 10370444
; GENERAL INFORMATION
;  APPLICANT: HOUHOU, LEILA
;  APPLICANT:PETREMANN, MATHIEU
;  APPLICANT:HOLLANDE, FREDERIC
;  APPLICANT:JOUBERT, DOMINIQUE
;  TITLE OF INVENTION: PROPHYLAXIS OF COLORECTAL AND
;  TITLE OF INVENTION:GASTROINTESTINAL CANCER
;  FILE REFERENCE: 382657-004WO
;  CURRENT APPLICATION NUMBER: US/15/278,246
;  CURRENT FILING DATE: 2016-09-28
;  PRIOR APPLICATION NUMBER: US 14/233,593
;  PRIOR FILING DATE: 2014-01-17
;  PRIOR APPLICATION NUMBER: 61/317,245
;  PRIOR FILING DATE: 2010-04-24
;  NUMBER OF SEQ ID NOS: 106
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 76
;  LENGTH: 112
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-15-278-246-76

  Query Match             78.0%;  Score 89.7;  DB 1;  Length 112;
  Best Local Similarity   30.3%;  
  Matches   23;  Conservative    0;  Mismatches    0;  Indels   53;  Gaps    2;

Qy          1 KSLRHTKGITF-----------------QMS----------------------------- 14
              |||||||||||                 |||                             
Db         27 KSLRHTKGITFLYWYLQKPGQSPQLLIYQMSNRASGVPDRFSGSGSGTDFTLKISRVEAE 86

Qy         15 -------AQNLELPLT 23
                     |||||||||
Db         87 DVGVYYCAQNLELPLT 102
Houhou et al. disclose antibodies comprising at least one of the CDRs recited in the claims.  The patent also discloses that the compositions are useful in treatment regimens that bind progastrin (PG) wherein PG’s biological activity is neutralized and prevent the development of adenomas and tumors. Column 2 lines 1-19. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the progastrin monoclonal antibodies taught by Houhou et al. in the methods treating cancer as taught by Yuan et al. and Gevas et al. in view of Singh et al. because Houhou et al. disclose antibodies comprising at least one of the CDRs recited in the claims. The patent also discloses that the compositions are useful in treatment regimens that binding progastrin (PG) wherein PG’s biological activity is neutralized and prevent the development of adenomas and tumors. Column 2 lines 1-19.
Absent evidence to the contrary, it would have been obvious to select anti-PG antibody compositions including CDRs (at least one as recited in the claims), previously taught in the prior art, with demonstrated utility in cancer treatment as an obvious design choice for the claimed method treating cancer. 
One skilled in the art would have been motivated to select the anti-PG antibodies in order to eradicate cancer in a patient.   
	With respect to claim 14, humanized antibodies are taught by Houhou et al. in figures 3 and claims. 
	With respect to claim 16, cytotoxic molecules are taught by Houhou et al. at column 7 line 31-column 8 line 16. 
	With respect to claims 19 and 20, cetuximab is taught by Houhou et al. at column 8 lines 42-64.

7.	For reasons aforementioned, no claims are allowed.

8.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Lisa Cook whose telephone number is 571-272-
0816. 
The examiner works a flexible schedule but can normally be reached on Monday
Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
571-272-0816
8/27/22

/LISA V COOK/Primary Examiner, Art Unit 1642